IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 IN THE INTEREST OF: C.J.C., A MINOR          : No. 137 EM 2018
                                              :
                                              :
 PETITION OF: B.A.G., MOTHER                  :

 IN THE INTEREST OF: F.E.C., A MINOR          : No. 138 EM 2018
                                              :
                                              :
 PETITION OF: B.A.G., MOTHER                  :

 IN THE INTEREST OF: J.H.C., A MINOR          : No. 139 EM 2018
                                              :
                                              :
 PETITION OF: B.G., MOTHER                    :


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of December, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file the

already-prepared Petition for Allowance of Appeal within five days.